FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MORENA MARLENE GOMEZ-                            No. 10-70253
ORELLANA, a.k.a. Ana Gomez, a.k.a.
Lucia Gomez, a.k.a. Gladys Ramires, a.k.a.       Agency No. A094-159-897
Roberta Rodriguez Ramirez,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Morena Marlene Gomez-Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review factual findings for substantial evidence, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny in part and dismiss in part the petition

for review.

         Even assuming that Petitioner suffered past persecution, the BIA properly

found no nexus between the harms suffered in El Salvador and any statutorily

protected ground, including but not limited to political opinion and social group.

See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir. 1997). The record does not

compel the conclusion that those who attacked Petitioner were motivated by

anything other than personal greed.

         Substantial evidence supports the denial of CAT relief, because Petitioner

failed to establish that it is more likely than not that she would be tortured if she

returns to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

         We reject Petitioner’s due process claim because the BIA did consider her

claim of persecution, and she did not show bias. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).


                                            2                                     10-70253
      We lack jurisdiction to consider the agency’s denial of humanitarian asylum,

because Petitioner did not exhaust her challenge as to that claim before the BIA.

See Zara v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   10-70253